internal_revenue_service department of the treasury index number 25a washington dc number release date person to contact telephone number refer reply to cc dom it a plr-118235-98 date date in re legend taxpayer corporation trust state applicable federal_law dollar_figurex dear this responds to a letter dated date and subsequent correspondence dated date requesting rulings on whether distributions made by trust to an educational_institution for educational expenses of taxpayer may be used to compute the hope scholarship credit or the lifetime_learning_credit under sec_25a of the internal_revenue_code the cc dom it a plr-118235-98 letter also requests rulings on whether the rules of subchapter_j of the code would be applied in determining the extent to which a particular distribution by trust is includable in taxpayer’s gross_income and the effect this ruling will have on a previously issued letter_ruling plr date facts taxpayer makes the following representations pursuant to applicable federal_law corporation established trust trust is a_trust created under the laws of state and is a settlement_trust under applicable federal_law trust is intended to be an entity independent of the corporation and the trust’s beneficiaries trust’s purpose is to provide educational benefits on the basis of merit to those beneficiaries who qualify corporation has transferred dollar_figurex to trust to provide for educational benefits it is the policy of trust to make distributions directly to an educational_institution rather than to an individual beneficiary taxpayer is a shareholder of corporation and a beneficiary of trust taxpayer is not claimed as a dependent by another taxpayer law and analysis sec_25a of the code provides for the allowance of a hope scholarship credit and a lifetime_learning_credit if certain eligibility requirements are met sec_25a provides for a maximum hope scholarship credit of dollar_figure for taxable years beginning before the hope scholarship credit is equal to percent of the first dollar_figure of the qualified_tuition_and_related_expenses paid during the taxable_year for education furnished to each eligible_student during any academic period beginning in such taxable_year plu sec_50 percent of the next dollar_figure of such expenses paid with respect to that student provided certain eligibility requirements are met sec_25a provides for a maximum lifetime_learning_credit equal to percent of so much of the qualified_tuition_and_related_expenses paid during the taxable_year for education furnished at an eligible_educational_institution during any academic period beginning in such taxable_year as does not exceed dollar_figure dollar_figure in taxable years beginning after date the hope scholarship credit is allowable only with respect to expenses paid after date for education furnished in academic periods beginning after such date see f of the taxpayer_relief_act_of_1997 pub_l_no 111_stat_788 the act the lifetime learning cc dom it a plr-118235-98 credit is allowable with respect to expenses paid after date for education furnished in academic periods after that date see f of the act sec_25a provides for the phase-out of these credits when the taxpayer’s modified_adjusted_gross_income exceeds a certain amount sec_25a provides that the hope scholarship and lifetime learning credits are elective however an individual cannot elect either of these credits in a year in which the individual receives a tax-free distribution from an education_ira pursuant to sec_530 of the code sec_25a defines the terms qualified_tuition_and_related_expenses and eligible_educational_institution as used in sec_25a of the code sec_25a provides special rules for determining whether a taxpayer may claim the credits these rules reflect the legislative intent that qualified_tuition_and_related_expenses generally include only out-of-pocket expenses and exclude educational_assistance that is not included in gross_income see h_r rep no 105th cong 1st sess sec_25a provides that the amount of qualified_tuition_and_related_expenses otherwise taken into account in computing the hope scholarship credit or the lifetime_learning_credit under sec_25a of the code is reduced by the amount of a b c a qualified_scholarship that is excluded from gross_income under sec_117 an educational_assistance allowance under chapter or of title united_states_code or under chapter of title united_states_code and a payment other than a gift bequest devise or inheritance within the meaning of sec_102 for such individual’s educational expenses or attributable to such individual’s enrollment at an eligible_educational_institution which is excludable from gross_income under any law of the united_states cc dom it a plr-118235-98 sec_25a provides that no credit is allowed under sec_25a for any expense for which a deduction is allowed under another section of the code thereby denying any double benefit to a taxpayer the tax consequences of contributions by corporation to trust were addressed in plr based on the facts presented and representations made in that ruling_request the service ruled that the shareholders of corporation receive a currently taxable economic benefit when cash or other assets are transferred by corporation to trust that economic benefit is treated as a distribution by corporation to the shareholders with respect to its stock within the meaning of sec_301 the amount of the deemed_distribution to each shareholder equals the beneficiary’s interest in trust times the value of the cash and other_property transferred to trust based on the facts and circumstances regarding the transfer of cash or other assets by the corporation to the trust the deemed_distribution is treated as either a dividend a reduction of the shareholder’s stock basis or gain from the sale_or_exchange of property corporation’s shareholders will receive a basis in their respective beneficial_interest or trust units representing such beneficial_interest equal to the amount of each respective distribution cash plus the fair_market_value of property transferred by corporation to trust a distribution from the trust for taxpayer’s educational expenses that is included in taxpayer’s gross_income and used to pay qualified_tuition_and_related_expenses may be used to compute the hope scholarship credit or the lifetime_learning_credit under sec_25a of the code even if the trust makes the distributions directly to an educational_institution rather than to taxpayer whether a distribution from the trust for taxpayer’s educational expenses that is not included in taxpayer’s gross_income and used to pay qualified_tuition_and_related_expenses may be used to compute the hope scholarship or the lifetime_learning_credit depends on the particular factual circumstances of the distribution accordingly based solely on the facts presented and representations made in this ruling_request we conclude as follows if distributions from the trust for taxpayer’s educational expenses are included in taxpayer’s gross_income and are used to pay qualified_tuition_and_related_expenses these amounts may be used to compute the hope scholarship credit or the lifetime_learning_credit under sec_25a of the code cc dom it a plr-118235-98 if distributions from the trust for taxpayer’s educational expenses are not included in taxpayer’s gross_income and are used to pay qualified_tuition_and_related_expenses whether these amounts may be used to compute the hope scholarship or the lifetime_learning_credit under sec_25a of the code depends on the particular facts of the distribution and a separate determination must be made for each distribution based on the particular facts general principles of federal taxation including rules under subchapter_j of the code will apply to determine the extent to which a particular distribution from trust is includable in taxpayer’s gross_income nothing expressed in these rulings affects the prior ruling issued to corporation and trust as set forth in plr except to the extent of any conditions stated in that ruling except as set forth above no opinion is expressed regarding the federal tax treatment of this transaction under any other provision of the code in addition no opinion is expressed and no inference may be drawn from these rulings regarding the federal tax treatment of this transaction to any other taxpayer including corporation and trust temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria in dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office the original of this letter is being sent to your authorized representative sincerely cc dom it a plr-118235-98 david b auclair assistant to the chief branch office of assistant chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes cc
